Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 16, 18 are objected to for acronyms. Acronyms should be first defined. Thereafter the acronym may be used in subsequent claims. 
Claims 44 and 51 are objected to for depending on cancelled claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the batch of germinated malt contains less than 50 ppb of 4-methylimidazole”. The hydrolysis of sugars under alkaline conditions produces formaldehyde and pyruvaldehyde. These aldehydes undergo a condensation reaction with ammonia to form 4-methylimidazole. In germinated malt such reactions do not occur. Therefore, presence of 4-methylimidazole in germinated malt is unclear and misleading. The absence of 4-methylimidazole is expected to be a quality attribute in “crystal malt”. 
Claim 23 recites “no detectable level of 4-methylimicazole”. Since the detection of a specific chemical entity depends on the method used and the detection sensitivity of the method for that compound, the phrase “no detectable level of 4-methylimidazole” is misleading. It is noted that “liquid chromatography” is recited in claim 23, however, depending on the type of column and experimental conditions the specific chemical entity may remain unresolved, thus undetected.  
Claim 25 recites “the crystal malt is a variety of barley”. This phrase is a vague phrase. If a specific variety of barley is used for making “the crystal malt”, claim 25 should be rephrased to that effect. For instance, a six-row variety or a two-row variety which include various varieties themselves. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11, 13, 15-16, 18-19, 23-27, 31-32, 37-39, 41, 44, 51, 54-55, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarchaneeyakorn et al. (J. Food Sci. 75: 201-207 (2010), hereinafter R1).
Claim 1 is limited to a process for producing crystal malt wherein germinated malt with a first moisture content (green malt) is microwaved bringing about 85% saccharification of the starch content in the malt. The first moisture content is reduced to a second moisture content upon microwaving of the malt. Claim 26 is limited to steeping malted grain to a first moisture content and microwaving the steeped grain.
Claims 1-4 - R1 discloses a method for producing specialty malt having particular colors and flavors. Such malts include specialty malt or colored malt which has coffee, chocolate and black color.  High temperature is required for developing desirable color and flavor. (Introduction)
Claim 7 - R1 teaches that conventional process of roasting is time and energy consuming. However, in microwave drying system a higher temperature is attained internally in the product. In conventional roaster, the temperature increase to 200 C in a malt bed needs several hours whereas microwave heating requires few minutes. (introduction).
Claim 1 - R1 discloses subjecting malt to microwave treatment. The oven is equipped with a 1860 W-generator and running at 2450 MHz. (page 202, Drying Experiment)
Claim 1 - R1 discloses the type of special malts that can be produced using microwaves. The color of coffee malt, chocolate malt and Black malt is compared to a regular untreated malt. (Fig. 2)
Claim 1, 26, 41 - R1 discloses an optimization method regarding microwave power processing time, and oven temperature processing time as variables and color, energy consumption, hydroxymethylfurfural (HMF), furfural, furan, and acrylamide as responses. (page 205, Determination the effect, Table 1, Table 2)
R1 concludes that HMF, furfural, furan and acrylamide are generated by the Maillard reactions (browning reactions). Furthermore, during malt roasting process at high temperature and long heating time starch is hydrolyzed producing reducing sugar whose reaction with amino acids cause the formation of brown colors. (page 206, left col.)
It is noted that crystal malt as known in the art is a type of malt comprising a higher degree of reducing sugar that has been generated by heating high moisture malt , taking advantage of the amylases indigenous to the malt. R1 does not mention producing crystal malt using green malt (high moisture malt), however, R1 teachings are motivating for optimizing malt drying, malt saccharification, and flavor generation of any type of malt that could be dry or high moisture malt.
Claims 1, 26 - R1 clearly teaches of hydrolyzing starch in the malt material for generating reducing sugar. Since the hydrolysis of starch is a function of the activity of the indigenous amylases and amylases require moisture for activity, microwaving green malt (high moisture malt) for improving saccharification of the malt material would have been a modification of R1 that is well within one’s ordinary skill in the art. Furthermore, while R1 uses dry malt (5.36%, page 202, Materials) for microwaving, steeping the malt to increase the moisture content before microwaving would have been motivated. The motivation is based on the fact that indigenous amylases require moisture to get activated for hydrolyzing starch and generating reducing sugar in situ. 
Claims 27 and 55 are limited to steps of producing grain malt. The recited steps in these claims are conventionally known in the art, comprising grain steeping, germinating and drying the malt product. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by using high moisture malt (green malt) and/or regular malt (after steeping to increase moisture content) to produce crystal malt having improved saccharification. Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success for producing crystal malt using green malt or steeped regular malt. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/           Primary Examiner, Art Unit 1791